                      IN THE UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF ARKANSAS
                               JONESBORO DIVISION

LORRAINE CHADWELL, as Personal                                                       PLAINTIFF
Representative of the Estate of Thomas J. Dazey

v.                                  NO. 3:17CV00053 JLH

LONE STAR RAILROAD
CONTRACTORS, INC.; et al.                                                        DEFENDANTS

                                            ORDER

       For the reasons stated on the record during the telephone hearing today, plaintiff’s motion

to compel discovery propounded to defendant Lone Star Railroad Contractors, Inc., is GRANTED

IN PART and DENIED IN PART. Document #89.

       IT IS SO ORDERED this 3rd day of January, 2019.




                                                    J. LEON HOLMES
                                                    UNITED STATES DISTRICT JUDGE
